This suit was instituted in the District Court of Marion County by William Clark, W.F. Jones, Jas. Hasty, and Ed B. McDonald, claiming that they constituted the church session of the Cumberland Presbyterian Church at the city of Jefferson, Texas, against G.W. Brown, W.S. Haywood, J.C. Preston and W.B. Ward, who claim to be the church session of the Presbyterian Church in the United States of America at Jefferson, Texas. The object of the suit was to recover from the defendants certain lots which were deeded by different persons at different times to trustees for the Cumberland Presbyterian Church at Jefferson, Texas. The deeds recite the payment of a valuable consideration by the church and convey the lots to the trustees named for the Cumberland Presbyterian Church, the deeds being general warranty.
The Cumberland Presbyterian Church had its origin as an organization about the year 1810. The Presbyterian Church in the United States of America had churches in Kentucky and Tennessee with Presbyteries organized therefor. In about the year 1801 some of the preachers disagreed with the mother church on the doctrine of fore-ordination and predestination, etc., and began to preach a different doctrine. It is unnecessary to detail what transpired during the time that this controversy was going on; the result was that in the year 1810 a number of the preachers that were so engaged organized the Cumberland Presbyterian Church. The church made rapid progress and development, and in the course of a few years overtures were made between it and the mother church for a reunion, but they were *Page 329 
not able to agree until in the year 1904, when a plan was adopted which was accomplished in 1906 and the two churches were reunited.
In the year 1883 the general assembly of the Cumberland Presbyterian Church adopted a constitution for that church, which was approved by the Presbyteries and was accepted by the churches generally. We here copy such portions of that constitution as are thought to be relevant to the questions involved in this litigation:
"25. The Church Session exercises jurisdiction over a single church; the Presbytery, over what is common to the ministers, church sessions, and churches within a prescribed district; the Synod, over what belongs in common to three or more Presbyteries, and their ministers, church sessions, and churches; and the General Assembly, over such matters as concern the whole church; and the jurisdiction of these courts is limited by the express provisions of the constitution. Although each court exercises exclusive original jurisdiction over all matters specially belonging to it, the lower courts are subject to review and control of the higher courts in regular gradation."
"27. The Church Session is charged with maintaining the spiritual government of the church, for which purpose it is its duty to inquire into the doctrines and conduct of the church members under its care; to receive members into the church; to admonish, suspend, or excommunicate those found delinquent, subject to appeal. The Church Sessions shall observe and carry out the injunctions of the higher courts."
"29. A Presbytery consists of all the ordained ministers and one ruling elder for each church within a certain district."
"31. The Presbytery has the power to examine and decide appeals, complaints, and references brought before it in an orderly manner; to receive, examine, dismiss, and license candidates for the holy ministry; to receive, dismiss, ordain, install, remove and judge ministers; to review the records of the church sessions, redress whatever they may have done contrary to order, and take effectual care that they observe the government of the church. Presbytery shall see that the injunctions of the higher courts are obeyed."
"37. The Synod has power to receive and decide all appeals, complaints, and references regularly brought up from the Presbyteries, to review the records of the Presbyteries, and to redress whatever they may have done contrary to order; to take effectual care that Presbyteries observe the government of the church, and that they obey the injunctions of the higher courts; to create, divide, or dissolve Presbyteries, when deemed expedient; to appoint ministers to such work, proper to their office, as may fall under its own particular jurisdiction; in general, to take such order with respect to the Presbyteries, church sessions, and churches under its care as may be in conformity with the principles of the government of the church and of the word of God, and as may tend to promote the edification of the church; to concert measures for promoting the prosperity and enlargement of the church within its bounds; and, finally, to propose to the General Assembly such measures as may be of common advantage to the whole church."
"40. The General Assembly is the highest court of this church, *Page 330 
and represents in one body all the particular churches thereof. It bears the title of the General Assembly of the Cumberland Presbyterian Church, and constitutes the bond of union, peace, correspondence and mutual confidence among all its churches and courts. . . . It shall meet as often as once every two years . . . and shall consist of commissioners from the Presbyteries."
"41. Twenty or more of these commissioners, at least ten of whom shall be ministers, shall constitute a quorum."
"43. The General Assembly shall have the power to receive and decide all appeals, references and complaints regularly brought before it from the inferior courts; to bear testimony against error in doctrine and immorality in practice, injuriously affecting the church; to decide in all controversies respecting doctrine and discipline. . . . To receive under its jurisdiction other ecclesiastical bodies whose organization is conformed to the doctrine and order of this church."
"60. Upon the recommendation of the General Assembly, at a stated meeting, by a two-thirds vote of the members thereof, the confession of faith, catechism, constitution, and rules of discipline, may be amended or changed when a majority of the Presbyteries, upon the same being transmitted for their action, shall approve thereof."
"111. It is a prerogative of these courts, ministerially, to determine controversies of faith and questions of morals, to set down rules and directions for the better ordering of the public worship of God and government of his church, . . . and authoritatively to determine the same, which determinations are to be received with reverence and submission."
In the year 1903 the General Assembly of the Cumberland Presbyterian Church and also the General Assembly of the Presbyterian Church in the United States of America each appointed a committee which was to constitute a joint committee on union and reunion of the two bodies. After deliberation the joint committee agreed upon a basis of reunion, which was to be upon the basis of the confession of faith as reformed in 1903 of the Presbyterian Church of the United States of America. Each committee reported to its General Assembly that there was no material difference in the articles of faith of the two churches and recommended a reunion of the two bodies of Christians. In 1906, after going through the regular and constitutional routine of being submitted to the presbyteries, the report of the committee was adopted in regular manner by a majority of the presbyteries and by the General Assembly of the Cumberland Presbyterian Church. There was at all times a strong minority which opposed the reunion, and when the General Assembly of the Cumberland Presbyterian Church adopted the report and declared the union completed the dissenting commissioners in attendance upon that General Assembly held a meeting and organized another General Assembly of the Cumberland Presbyterian Church. Much dissatisfaction prevailed in the churches of the Cumberland Presbyterians, and in the church at the city of Jefferson, Texas, there was a difference of opinion upon the subject of reunion among its members. Those who opposed the reunion instituted this action, claiming that they constituted the Session of the Cumberland Presbyterian *Page 331 
Church at Jefferson. The defendants in the action claimed to be the session of the Presbyterian Church in the United States of America and were in possession of the property and claimed that by the union the property had been transferred to the Presbyterian Church in the United States of America. The case was tried before the judge without a jury and a judgment was rendered in favor of the defendants — those who claimed under the Presbyterian Church in the United States of America. The Court of Civil Appeals of the Sixth Supreme Judicial District reversed that judgment and rendered judgment in favor of the plaintiffs below.
In the investigation of this case we have had the benefit of decisions of three courts, each of which exhaustively and ably treated the same facts and the legal questions arising thereon. Mack v. Kime, 129 Ga. 1; Fussell v. Hail, 134 Ill. App. 620; Wallace v. Hughes, Ct. App. Ky., not published. We have also had the aid of able counsel who have carefully and thoroughly briefed all the questions presented by this record and in oral argument have given helpful assistance towards a correct decision. For convenience the different churches will be designated as the Presbyterian Church and the Cumberland Church.
In the history of the Cumberland Church, its separation from the mother church, its progress and growth, with the many efforts that have been made at reunion, there is much interesting matter which we deem it unnecessary to discuss at length in this opinion; therefore we shall only refer to those facts as they may become relevant and important to the decision of any particular point of law that may arise in the investigation.
The principal question in this case is, did the General Assembly of the Cumberland Church have authority to consummate the reunion and union of that church with the Presbyterian Church?
The first objection presented by defendants in error is that the confession of faith of the Cumberland Church was so antagonistic to that of the Presbyterian Church that no such union could be properly entered into by the General Assembly of the Cumberland Church. We shall not undertake to examine the conflicting views of counsel upon this question nor will we inquire whether the action of the General Assembly of the Cumberland Church was correct upon the facts of the case, for that was clearly a question committed to the Assembly by that provision of the constitution which authorized it, with the approval of two-thirds of the presbyteries, to change the confession of faith of that church, and that action having been taken whereby it was declared that the change made in the confession of faith of the mother church removed all obstacles to "reunion and union" of the two bodies — that decision is final upon the civil courts. Watson v. Jones, 13 Wall., 679; Mack v. Kime, 129 Ga. 1; Fussell v. Hail, 134 Ill. App. 620; Wallace v. Hughes, Kentucky App. In Watson v. Jones, the Supreme Court of the United States stated that the property in question was not charged with any special trust, but was purchased in the ordinary way for the use of a local church, and said: "In the case of an independent congregation we have pointed out how this identity, or succession, is to be ascertained, but *Page 332 
in case of this character we are bound to look at the fact that the local congregation is itself but a member of a much larger and more important religious organization, and is under its government and control, and is bound by its orders and judgments. There are in the Presbyterian system of ecclesiastical government, in regular succession, the presbytery over the session or local church, the Synod over the presbytery, and the General Assembly over all. These are called, in the language of the church organs, `judicatories,' and they entertain appeals from the decisions of those below, and prescribe corrective measures in other cases. In this class of cases we think the rule of action which should govern the civil courts, founded in a broad and sound view of the relations of church and State under our system of laws, and supported by a preponderating weight of judicial authority is that whenever the questions of discipline, or of faith, or ecclesiastical rule, custom, or law have been decided by the highest of these church judicatories to which the matter has been carried, the legal tribunals must accept such decisions as final, and as binding on them in their application to the case before them." This investigation will proceed upon the assumption that the decision of the church courts was correct.
It is claimed that the ecclesiastical courts by the constitution of the Cumberland Church had no powers except such as are expressly given in the constitution. The assertion is based upon the following language in section 25 of that instrument: "And the jurisdiction of these courts is limited by the express provisions of the constitution." No provision is made in the constitution for the individual members of the congregations to participate in the government of the church, except that the members of each local church may select the ruling elders of that congregation. Four courts were created by the constitution to which all authority of the church was confided, and section 25 of that constitution distributed the powers of the church among the four courts, defining the sphere within which each court could exercise the power committed to it. The language quoted above and relied upon by the defendants in error is found in section 25 of the constitution, being the last clause of the sentence which defines the jurisdiction of the several courts. One effect of that language was to distinctly mark the boundaries of the jurisdiction of each court so as to prevent the encroachment of one upon the jurisdiction given to another. For example, the church session is given authority over matters which belong to one church, and to this it is limited. It had no power to deal with that which belongs to the whole church. The General Assembly was given jurisdiction over all matters which concerned the whole church; that is, all of its members and churches. The original jurisdiction of the General Assembly is limited by the language in question to those things which belong to the churches in general and it could not exercise authority over any matter which concerned only one church except upon appeal. The sphere of action and subjects allotted to each is limited by the express terms of section 25. While the language has the effect to place the limitation stated upon the different courts, it is not correct to say that it had no other effect, for we are of opinion that each court must find in *Page 333 
the constitution some express authority given for the performance of any act by it. But it would be a strained and unnatural construction to hold that by this language the court must find an express provision which definitely authorizes each act done in the exercise of its powers; that is, that it should have the effect to exclude all implied authority and all inherent power that resides in a court by reason of its organization and the duties imposed upon it. It is elementary that the grant of specific power, or the imposition of a definite duty upon any person or court, confers by implication the authority to do whatever may be necessary in order to execute the power conferred or to perform the duty imposed, and the implied power is as much a part of the statute as if it were written into the body of the act itself. (Suth. Stat. Const., sec. 334.) If, therefore, there was any duty imposed upon the General Assembly, or if there was any authority given to it by the constitution which required or authorized the union of the two churches, then the authority was conferred by the express provision which imposed the duty or conferred the authority from which the implication arises.
As before stated, all of the authority and power of the membership of the church was confided to the different judicatories that were created by the constitution. To the General Assembly was committed the supreme legislative, judicial and executive power of the church. It was declared to be the highest court of the church and was authorized to pass all necessary laws, rules and regulations for the whole church; indeed, it was empowered to alter the articles of faith of the church. The General Assembly had authority to adjudicate and determine all matters which concern the whole church and was the court of last resort with appellate jurisdiction over all others. It had the authority to dissolve any one of the other judicatories in order to enforce the discipline of the church. It was declared by the constitution that the General Assembly represents "in one body all the particular churches thereof," and again, it is said that it constitutes "the bond of union, peace, correspondence and mutual confidence among all its churches and courts." In the General Assembly all of the churches are united, as it is said, it is the bond of union and it is the means by which the peace of the congregations is preserved and the mutual confidence is cultivated and encouraged. It would be difficult to make a more ample expression of authority conferred and duty imposed than is found in the language used in this constitution. We conclude that the General Assembly of the Cumberland Church was the embodiment and expression of the sovereign power of the whole church and its membership, and that it could do for the churches and for the membership whatever they could have done if they had been assembled for that purpose.
The General Assembly of the Cumberland Church had authority to determine, from the provisions of the constitution, whether it had the power to enter into the union with the Presbyterian Church and having decided that it had such authority and having acted upon that decision the civil courts have no power to review that action. In Watson v. Jones, 13 Wall., 733, Judge Miller discussed that question and shows conclusively that the determination of an ecclesiastical *Page 334 
court as to its jurisdiction over a given question is as conclusive upon the civil courts as is its decision of the question when made.
The defendants in error object to the union because of antagonism in the confession of faith of the two churches. It is insisted that, notwithstanding the modification of its confession of faith by the Presbyterian Church, the obnoxious doctrine pervades the articles of faith which renders the union between the two churches improper. The General Assembly, the highest court of the church to which the decision of these questions is committed, decided that all practical differences between the articles of faith of the two churches had been eliminated and there existed no reason why the union should not be effected. That court had exclusive jurisdiction of the question, and, having decided it, there is no ground for action by this court.
Defendants in error also object that under the rules and regulations of the Presbyterian Church negroes are admitted under certain circumstances to participate in its courts and public meetings, which is not allowed by the rules and regulations of the Cumberland Church, therefore, the union could not be properly effected by the General Assembly. This was also a question exclusively for the consideration of the General Assembly of the Cumberland Church, and having been adjusted by that court according to its judgment in manner to the best interest of the church it is likewise beyond the power of this court to revise.
What effect did the union between the two churches have upon the property which is here in controversy? This is perhaps the only question in the case of which this court has jurisdiction. The deed for the property was made to the trustees of the Cumberland Presbyterian Church at Jefferson, Texas. It expressed no trust nor limitation upon the title. The property was purchased by the church and paid for in the ordinary way of business, and there is not attached to that property any trust, either express or implied. It follows, we think, as a natural and proper conclusion, that the church to which the deed was made still owns the property, and that whatever body is identified as being the church to which the deed was made must still hold the title. The Cumberland Presbyterian Church at Jefferson was but a member of and under the control of the larger and more important Christian organization, known as the Cumberland Presbyterian Church, and the local church was bound by the orders and judgments of the courts of the church. (13 Wall., 727.) The Jefferson Church was not disorganized by the act of union; it remained intact as a church, losing nothing but the word "Cumberland" from its name. Being a part of the Cumberland Presbyterian Church, the church at Jefferson was by the union incorporated into the Presbyterian Church in the United States of America. The plaintiffs in error and those members who recognize the authority of the Presbyterian Church in the United States of America are entitled to the possession and use of the property sued for.
It is ordered that the judgment of the Court of Civil Appeals be reversed and that the judgment of the District Court be affirmed, and that plaintiffs in error recover cost of courts.
Reversed and judgment of District Court affirmed. *Page 335